Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/21 has been entered.

 Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claim 1, there is no support for “the integrated circuit having a plurality of circuit patterns, the plurality of circuit patterns electrically connected to one another via a conductor formed in the connecting hole”. The disclosure however discloses the circuit board having the circuit patterns and not the integrated circuit. For examining purposes, Examiner asserts the circuit board to have the circuit patterns, and not the integrated circuit.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites the limitation "the plurality of through holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "through holes of the plurality of through holes" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 asserts that the width of the through hole and connecting hole are substantially the same, but claim 1 asserts that the through hole has a width greater than the width of the connecting hole. It is not clear if the width of the through hole and connecting hole are the same or different, for examining purposes, Examiner asserts that the width of the though hole is greater than the width of the connecting hole. 

Claim Objections

4.	Claims 1, 4-5 & 13 is objected to because of the following informalities:  
a.	Per claim 1, line 15-17 is the same as line 18-20. Please cancel the repeated limitation.
b.	Per claims 4 & 5, line 4, change “a connecting hole” to –the connecting hole.
c.	Claim 13 is the same as claim 10, please cancel claim 13.

  Appropriate correction is required.


Claim Rejections - 35 USC § 103

5.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		
Claim(s) 1-9, 11-12 & 14 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Maehara et al. US2008/0130234 in view of Gertiser et al. 	US2009/0002950.

	Per claim 1 Maehara et al. teaches an electronic equipment (1) comprising: a circuit board (16) having a first surface (31a), a second surface (31b), a through hole (43, see fig.6) and a connecting hole (see fig.6, “portions between 43 that show circuit layers”), the first surface having an integrated circuit (21; [0028]) disposed thereon, the second surface (31b) being on an opposite side of the first surface (31a, see fig.6), and 

	Gertiser et al. however discloses wherein the through hole (see fig.2, “outer circle around 68”) has a width greater than a width of the connecting hole (66, see fig.1A-2) and substantially fitting a width of a heat conduction pad (32 & 34, see fig.1A)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a through hole with a width greater than a width of the connecting hole as taught by Gertiser et al. in the electronic equipment of Maehara et al., because it ensures proper thermal dissipation, while ensuring proper electrical conduction.
	Per claim 2 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the plurality of through holes (43) located in the area are formed in the circuit board (16), and the heat conduction path is provided for each of the plurality of through holes (see fig.6; [0038], [0041]).  
	Per claim 3 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 2, wherein the circuit board (16) has a circuit pattern (36), and an electric wire (36, see fig.6, “the circuit pattern is also the electric wire”) included in the circuit pattern is formed between two adjacent through holes of the plurality of through holes (see fig.6).  
	Per claim 4 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the circuit board (10) includes: a plurality of layers (see fig.1A-2); a plurality of circuit patterns formed in each of the plurality of layers ([0009]); 
	Per claim 5 Maehara et al. in view of Gertiser et al.  teaches the electronic equipment of claim 1, wherein the circuit board includes: a plurality of layers (see fig.1B-2); a plurality of circuit patterns formed in each of the plurality of layers ([0009]); and a connecting hole (66, see fig.1A-2) adapted to penetrate the circuit board and electrically connect the plurality of circuit patterns ([0009]), and when viewed from top, the through hole is substantially the same size as the connecting hole.  
	Maehara et al. in view of Gertiser et al. discloses substantially all the limitations of the claims(s) except for when viewed from top, the through hole is substantially the same size as the connecting hole. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the connecting hole substantially the same size as the through hole, because it enables proper thermal and electrical conduction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
	Per claim 6 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the electronic component is an integrated circuit apparatus (21; [0028]), the integrated circuit apparatus has a heat conduction portion (27; [0033]) on a surface facing the circuit board (see fig.6),  
	Maehara et al. in view of Gertiser et al. discloses substantially all the limitations of the claims(s) except for when the circuit board is viewed from top, the through hole is larger in size than half the heat conduction portion. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the through hole substantially larger in size than half the heat conduction portion, because it enables proper thermal and electrical conduction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
	Per claim 7 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein an electric circuit (36 & 43) is formed in the circuit board (see fig.6),

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the conduction path have higher resistance than the electric circuit, because it ensures that the semiconductor package can effectively communicate electrically, while also conducting heat effectively, thus ensuring a properly functioning electronic equipment, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; see also Balias Liquidating Co. v. Allied Indus, of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 8 Maehara et al. in view of Gertiser et al. discloses substantially all the limitations of the electronic equipment of claim 1 except for wherein an electric circuit is formed in the circuit board, and the heat conduction path is formed of the same material as the electric circuit.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an electric circuit formed in the circuit board and the heat conduction path be formed of the same material as the electric circuit, because it ensures proper electrical communication and thermal dissipation while also ensuring material consistency and cost saving, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416; see also Ballas Liquidating Co. v. Allied Indus. of Kansas, Inc. (DC Kans) 205 USPQ 331.
	Per claim 9 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the heat conduction path is plating (43b) formed inside the through hole ([0038], [0039]).  
	Per claim 11 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein at least a heat conduction sheet or thermal grease (33) is disposed between the heat radiating member (4 & 47) and the heat conduction path (43; [0052], see fig.6).  
	Per claim 12 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the circuit board (16) has, on the second surface (31b), a metal layer (42) connected to the heat conduction path (43) of the through hole and formed integrally with the circuit board (see fig.6).  
	Per claim 14 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, wherein the heat conduction path (43) includes a material having a higher thermal conductivity than a base material (35; [0036], “insulating layer”) of the circuit board (16), and the material fills the through hole ([0038]), “heat conductive resin”).
	
	
Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Maehara et al. US2008/0130234 in view of Gertiser et al. 	US2009/0002950 as applied to claim 1 above and further in view of 	Sugiyama et al. US2017/0243854.

	Per claim 10 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, the integrated circuit (21) has a heat conduction portion (27) on a surface facing the circuit board (see fig.6), and the heat conduction path (43) is connected to the heat conduction portion (27; [0033], see fig.6)
	Maehara et al. in view of Gertiser et al. does not explicitly teach wherein 3Application No.: 16/612,509the electronic component is one or more of a transmission module, a reception module, a sensor, and an external storage apparatus,	
	Sugiyama et al. however discloses wherein 3Application No.: 16/612,509the electronic component (26) is a sensor ([0076]), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an electronic component that is a sensor as taught by Sugiyama et al. in the electronic equipment of Maehara et al. in view of Gertiser et al., because it enables the electronic equipment to have a sensor functionality.
	Per claim 13 Maehara et al. in view of Gertiser et al. teaches the electronic equipment of claim 1, 	
	Maehara et al. in view of Gertiser et al. does not explicitly teach wherein the electronic component is one or more of a transmission module, a reception module, a sensor, and an external storage apparatus.  
	Sugiyama et al. however discloses wherein 3Application No.: 16/612,509the electronic component (26) is a sensor ([0076]), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an electronic component that 

Email Communication

6.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Response to Arguments

7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the revised rejection of the prior art of record overcomes any teaching or matter specifically challenged in the argument.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MICHAEL A MATEY/Examiner, Art Unit 2835